Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Proposed Amendments
	The following is a response to the amendments as noted in Section 3 of the PTO-303 Advisory Action Before Filing of Appeal Brief form.
Amended claims 1, 2, 4, 9-13, and 16, which incorporates claim 5 into the independent claims would not put the application closer to allowance for the following reasons as noted in the response to argument section of this response. 
Response to Arguments
In response to applicant’s arguments regarding the 101 rejection of claim 1, the applicant argues because “embedding the one or more driving time periods for automated driving in the first digital appointment calendar” is not a mental process then the 101 rejection should be withdrawn. The examiner respectfully disagrees. The final action mailed on 01/28/2022 states the embedding limitation constitutes no more than insignificant extra solution activity and therefore the 101 rejection remains as previously presented.
In response to applicant’s arguments regarding claim 1, the applicant argues the cited art of Levitt fails to disclose “analyzing already existing calendar entries of the first digital appointment calendar in such a way that at least one potential rescheduling of an existing calendar entry to a driving time period for automated driving is identified”. The examiner respectfully disagrees. Levitt discloses suggesting activities to be added to the user’s calendar based on the prioritization of activities and current activities already embedded on the user’s calendar, see Para. [0022] of Levitt. The examiner puts forth suggested activities to be added to the calendar are capable of rescheduling existing calendar 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664